          Case: 1:19-cv-03644 Document #: 1 Filed: 05/31/19 Page 1 of 8 PageID #:1



                                                                                                        FI LE tr)
              [f   you need additional space for ANY section, please attach an additional sheet and referen<




                                    UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS                                          ltAY31 zote   w
                                                                                                          THOMAS G. BRUTON
      Michael D. Raetz                                                                                  CIERK, U.S. DISTRICT COURT




Plaintiff(s),
                                                                    1:19-cv43ffi4
v.
       ADP                                                          Judge Elaine E. Bucklo
     (Automatic Data Processing)                                    Magistrate Judge Susan E. Cox

Defendant(s).


                            COMPLAINT OF EMPLOYMENT DISCRIMINATIC

 l.    This is an action for employment               dis criminati on.


 2. The plaintiff is             Michael D. Raetz

                      DuPage                                                                 lllinois
 county of                                                             in the state    of
 3. The defendant is               ADP            (Automatic Data Processing)

                             1 ADP Blvd
 street address is

          Roseland                                Essex                         NJ
 lcity;                            lcountyy                           lstate)                        izr
 (Defendant's telephone             number) t J01 -                  225-5237

 4.    The plaintiff sought employment or was employed by the defendant at (sL
       100 NW Point            Blvd                                                    (city; Etk Gro'
                      Cook              (state)   lllinois        (ZIP code) 60007
       lcounty;




              [f   you need additional space for ANY section, please attach an additional sheet and referer

Rey . 06/2712016
          Case: 1:19-cv-03644 Document #: 1 Filed: 05/31/19 Page 2 of 8 PageID #:2

             flf you need additional space for ANY section, please attach an additional sheet and reference that section.l




5.       The     piaintiff lcheck one box)

         (a) tr              was denied employment by the defendant.

         (b) ts              was hired and is still employed by the defendant.

         (c) tr              was employed but is no longer employed by the defendant.

6.       The defendant discriminated against the plaintiff on or about, or beginning on or about,
         (month) March                            dafi   21       ,   gear) 20'18

7.1       (Choose       paragraph 7.1 or 7.2, do not complete both.)

         (a)      The defendant is not a federal governmental agency, and the plaintiff
                  lcheck one boxl Whas Ehas not filed a charge or charges against the defendant

                  asserting the acts of discrimination indicated in this complaint with any of the

                  following government agencies :

                  (i)        E   the United States Equal Employment Opportunity Commission, on or about

                             (month; APril                 (duv/!-g"ur;                     2018
                                                                                                       --.
                  (ii) E         the Illinois Department of Human Rights, on or about

                             (month)                       (day)-                 (year)__.
         (b)      If   charges were frled with an agency indicated above, a copy cf the charge is

                  attached.       X   Yes,   fl   No, but plaintiff will file a copy of the charge within 14 days.


         It is the policy of both the Equal Employment Opportunity Commission and the Illinois

         Department of Human Rights to cross-file with the other agency all charges received. The

         plaintiff has no reason to believe that this policy was not followed irr this                         case.




7.2      The defendant is a federal govemmental agency, and

         (a)           the   plaintiff previously filed    a   Complaint of Employment L.riscrimination with the

             [lf you need additional space for ANY section, please attach an additional sheet and ri:fr;rence that section.]

Rev.06/2712016
        Case: 1:19-cv-03644 Document #: 1 Filed: 05/31/19 Page 3 of 8 PageID #:3

               flf you need additional space for ANY sec'tion, please attach an additional sheet and reference that section.l




         defendant asserting the acts of discrimination indicated in this court complaint.

                         E Yes (month)                                     (day)_              (year)

                         E     No, did not file Complaint of Employment Discrimination

         o)              The plaintiffreceived a Final Agency Decision on (month)

                         (da9                   (year)

         (c)             Attached is a copy of the

                         (i)       -
                               Complaint of Employment Discrimination,

                               EI      Yes E     No, but a copy will be filed within 14 days.

                         (ii) Final Agency Decision

                               E Yes E           N0, but a copy will be filed within 14 days.


8.       (Complete paragraph 8 only d defendant is not afederal governmental agency.)

         (a)        tr         the United States Equal Employment Opportunity Commission has not

                               issued aNotiee of Right to Sue.

         (b)    il       the United States Equal Employment Opportunity Commission has issued

                               a   Notice of Right to Sue, which was received by the plaintiffon

                               (ntontn)-   !eE!--              (aav)__l_             (yr*)_ 20.11_            a copy of    which

                               Notice is attached to this complaint.


9.       The defendant discriminated against the plaintiffbecause of the                              plaintiffs lcheck only

        those that             app$:

        (a) E[ Age (Age Discrimination Employment                              Act).

        (b) El           Color(Title VII ofthe Civil Rights Act of 1964 and42 U.S.C. $1981).


              [lf   pu   need additional space for ANY sectlon, please attactr an additional sheet and reference that sec{ion.]

Rev.06127D016
                                                                       3
               Case: 1:19-cv-03644 Document #: 1 Filed: 05/31/19 Page 4 of 8 PageID #:4

                    [lf you need additional space for ANY section, please attach an additional sheet and reference
                                                                                                                   that section.]



               (c) tr      Disability (Americans with Disabilities Acr or Rehabilitation
                                                                                         Act)
               (d) E       National origin (Title VII of the Civil Rights Act of 1964 and,42U.S.C.$t9gl).

               (e) EI Race (Title VII of the Civil Rights Act of 1964 and42U.S.C. gtgSt).
               (0 tr       Religion (Titte VII of the Civil Rights Act of 1964)

               (g) E       Sex (Title      VII of the Civil Righrs Act of 1964)


  10.          If   the defendant is a state, county, municipal (city, town
                                                                            or village) or other local

            governmental agency, plaintiff further alleges discrimination
                                                                          on the basis of race, color, or

            national origin (42 U.S.C. $ 1983).


  11.          Jurisdiction over the statutory violation alleged is conferred
                                                                              as fcrllows: for Title VII

            claims bv28 u.s.c.$t33r,28 u.s.c.$1343(a)(3), and42u.s.c.$2000e-5(f)(3);
                                                                                     for 42

           u.s.c.$ l98l and                1983 by 42    u.s.c.$ 1ffi8; for the ADA by 42
                                       $                                                               u   s.c.g   tzttT;for        the
           Rehabilitation Acr, 29             u.s.c.     g 791; and    for the ADEA, 29 u.s.c.             g 626(c).


 12.        The defendantlcheck only those that applyl
           (a)      tr   failed to hire the plaintiff.

           (b) tr terminated           the   plaintiff   s employrrrent.

           (c)      tr   failed to promote the plainriff.

           (d) tl failed to reasonably accommodate the plaintiffs religion.

          (e) tr failed to reasonably accommodate                       rhe   plaintiff s disabilitics.
          (f) tr         failed to stop harassment;

          (s   ) ur
                         l,.etelsg gglHsllhp,qHfffiffih"i",,E##,.? FLtB"#$i%'ffi+$i's to assert rights
          (h) tl other (specify):

                 [lf you need additional space for ANY section, please attach an additional
                                                                                            sheet and rcrerence that section.]
Rev.06/2712016

                                                                      4
        Case: 1:19-cv-03644 Document #: 1 Filed: 05/31/19 Page 5 of 8 PageID #:5

            [f   you need additional spac6 for ANY section, please attach an additional sheet and reference that section.l




13.      The facts supporting the           plaintiff s claim of discrimination            are as follows:

         I began my employment with ADP, respondent on March 20, 2006

         ln October 2017, ! was subjected to disparaging remarks about age at a training

         Session for ADP employees. I complained to respondent, direct manager, in Novembet 2017.

         ln March 2018,1 was not selected for promotion despite having superior qualifications,

         and experience. Position was given to employee with fewer qualifications, under the age of 40.

        I believe this was retaliation for engaging in protected activity, in violation of ADEA                              of 1967.
14.     IAGE DISCRIMINATION ONLYI Defendant knowingly, intentionally, and willfully
        discriminated against the plaintiff.

15.     The plaintiffdemands that the case be tried by                    a   jury. El Yes    tr   No

t6.     THEREFORE, the plaintiffasks that the court grant the following relief to the plaintiff
        lcheck only those that applyl

        (a)         Et Direct     the defendant to hire the plaintiff.

        O) E             Direct the defendant to re-employ the plaintiff.

        (c) E            Direct the defendant to promote the plaintiff.

        (d) E            Direct the defendant to reasonably accommodate the plaintiffs religion.

        (e) El Direct the defendant to reasonably accommodate the plaintiff s disabilities.
        (0          E    Direct the defendant to (specifu):




            [f   you need additional space forANY section, please attach an additional sheet and reference that seclion.]

Rev.06127D0l6
                                                                   5
        Case: 1:19-cv-03644 Document #: 1 Filed: 05/31/19 Page 6 of 8 PageID #:6

               flf you need additional space for ANY seclion, please attach an additional sheet and reference that section.I




         (e)         E If available, grant the plaintiffappropriate injunctive relief, lost wages,
                          liquidated/double darnages, front pay, compe,nsatory damages, punitive
                          damages, prejudgment interest, post-judgment interest, and costs, including
                          reasonable attomey fees and expert witress fees.

         (h)         B    Grant such other relief as the Court may find appropriate.




                         s slgnature



         (Plaintiff s name)

         5N711 Santa Fe Trail
         (Plaintiff s street address)


         (city) Bloomingdale                       (state)_!l!   I   ngE_(zIP)         60108


                                                                      202-1241
         (Plaintiff      s telephone    number)      dlq -

                                                                                   Dare: May 30, 2019




               [lf you need additional space forANY section, please aftach an additional sheet and reference that section.]

Rev.Ml27/2016
                                                                      6
               Case: 1:19-cv-03644 Document #: 1 Filed: 05/31/19 Page 7 of 8 PageID #:7
EEOC Form 161-B (11115)        U. $. Eounl EMpLoyMENT Opponru utrv Co tutvttsstou

                                         Nortce oF RIGHT To SUE (lssuro                        oA/   REeuEsr,)
To:      Michael D. RaeE                                                                  From: Chicago District Office
         5N711 $anta Fe Trail                                                                        500 West Madison St
         Bloomingdale, lL 60108                                                                      $uite 2000
                                                                                                     Chicago, lL 60661




                  On behalf of person(s) aggrieved whose identity is
                  }ONFIDENTIAL (29 CFR 51601.7(a))

 EEOC Charge No,                                         EEOC Represeiltative                                              Telephone No.

                                                         Kara Mitchell,
410-20{8-04s1 5                                          lnvestigrator                                                     (312) 869-81s4
                                                                                       (See a/so the additional information enclosed with this form.)
Nolcg ro rHE PERSoN Acenreveo:
Title Vll of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic lnformation Nondiscrimination
Act (GINA)l This is your Notice of Right to Sue, issued under Title Vll, the ADA or GINA based on the above-numbered charge. lt has
been issued at your request. Your lawsujt under Title Vll, the ADA or GINA must be filed in a federal or state court WTHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost, (The time limit for filing suit based on a claim under
state law may be different.)

     T            More than 180 days have passed since the ftling of this charge.

     T            Less than 180 days have passed since the fling of this charge, but I have delermined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 'lB0 days from the filing of this charge,

     tf           The EEOC is terminating its processing of this charge.

     tl           The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any trme from 60 days after the charge was filed until
90 days after you receive notice that we have completed acrion on the charge. ln this regard, the paragraph marked below applies to
your case:
     iT_i         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAY$ of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.


     I      I     The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or slate court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
                                                     violdions) of the alleged EPA undeipayment. This means that backpay due for
in federal or state court wilhin 2 years (3 years for willful
any violations that occurred more than 2 vears (3 yearsl before you file suit may not be collectlble.

lf you file suit, based on this charge, please send a copy of      your court complainl to this office

                                                                            On behalf of the Comn')ission

                                                                                                                                  i,
                                                                                                                            ::::l+'I i ,l
 Enclosures(s)                                                            Juliann6 Bowman,                                    i   pJiilriaot
                                                                           District Director

                ADP
                Arthur Cholodofsky, P.A.
                1000 Fifth Street, Suite 200
                Miami Beach, FL33139
                      Case: 1:19-cv-03644 Document #: 1 Filed: 05/31/19 Page 8 of 8 PageID #:8
                                                                                                                                           {
                                                                                                                                                 {



EEOC   fom   5   (l l/{'9)


                                   Cgeacr or DlscRttvtlNATIoN                                                           Charge Presented             To:              egendies) charge No(s)l
                         Ihi! form ls affe€ted by the Privacy Act of l9?{. Sec enclosed Privacy Act                              l-l rrpn
                                                                                                                                 lTl ueoc
                               Statement and other information Lefre comPletin8 thir form,
                                                                                                                                                                           410-2018-0431s

                                                                          Illinois Departnrent Of Human                         RiShB                                                     and seoc


                                                                                                                                                     HomePhone                       Yer ofBirth
xame (indicate Mn, Mt, urs")

Mr.Mi*aelDRaetz                                                                                                                                  {oto)zoz-nqt                             1954

Street Mdresr                                                                                    city, state and zlP c0de

5N7U Santa fe Trail,                      BLOOMINGDALE,IL 60108


@mpIoymentAgency,Appretlticeshlpcommittee,orstateorLocd6overnmentA8,encyThattBelieveDlscriminated
eEainst Me or oth eis.            Uf more thaa two lht under        PaRTICULARS below.)
                                                                                                                                           Io. ERploystM.mbtF                     Phonc No,
Name

ADPTOTAI,SOURCE                                                                                                                                      501+                     (sw)zzs-sz3t
Street Addrxs                                                                                    city, stat€ and zlP cod€

100 NW Point Boulevar4 Elk Grove Village, IL 50@7


                                                                                                                                           No.   EmplorR,, Mefibcrs               Phone No.
Name




Street Address                                                                                   ciry, 5t8te ed aP codc




                                                                                                                                                     DATf(S) DTSCRTMTNAflON   TOOK PIACI
DtscRlMINATlOf,l EASLD ON (Chek apprqtiate box(es))
                                                                                                                                                               tarli€st                    Latst

   [--l   *.' l-] .o..on l--l'o f] *'ELlcloN [*n,orn'orrc,*                                                                                               05{1-2017
                                                                                                                                                               I
                                                                                                                                                                                    03-2L-20L8

         lTl *o,,* fl ouu n o,,^u,,,,     f]                                                              c.*or'.,*ro*M^rroN
                                                                                                                                                              [_l      .o*,"r,*o^c.on
                             |   | oruzxQxlif)                                                                                                                t-l
 rur nenfrcuuns nnE fifalditianal pap rs needed' axach extra shet(s)):
   I began my cmployment with nespondent on or about March 40, z0o6. My current positionis Risk Safety ConsultanL Dudng
                                                                                                                                       my
   enftoym6at,    l-haie     bem   sublectda    to harassment.       I complalned to Respo$grU I have applie{for swcral promoEons, rlost
   reZ4{v i, oi around l,1arch
                                      -zorg,
                                              I was not selected for the promodon. I believe I have been discriminated rgelns! lsceuss
                                                                                                                                       qf-
   .y       Os (yog: rgSl), and in retaliaBon for engaging in protected acHvtty, in vtola8on ofthe Age Discriminaffon tn
       "g.,
   EuploymentAct       of t967, as amended.




 I want thi! charg€ ffled with both the EEoc and the state or local Agency, ifany. I will
                                                                                                                NOTARY      -   lrlhen nec$srrl/ Iar Statc and Local itcnEy EequireBeiR

 advlse the ageniics ifl changc my addrers or phone number aud I will cmperate fully with
 them in the processtng ofmy <hargc in accordance with their procedures.
                                                                                                                t swear or affirm that I havc read tlre above charge and that it is true to the

 I declare underpendty of periury that the above is true and correct.                                           best of my knowledge, information and belief.
                                                                                                                5IGNATURE OT COMPIJ\INANI




                                                                                                                SUBSCRIBED AND SWORN TO BTFORE              METHIS DATE
                 Dlgltaly sigued by }llc.bael Raetz oE 0+1$2018 U:tl6 AM EDT                                    (nonth, day,yal)
